DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objections to claims 1, 17 and 20 are withdrawn.
The rejections of claims 1, 17 and 20 under 35 USC 112(b) are withdrawn.
Upon further consideration, Examiner has concluded that Hansen et al. reads on the claimed process which necessitated the instant prior art rejection. Specifically, the reference recites that wrapping the carcass in foil prior to cooling is simply a “preferable” way to process the carcasses (page 4 line 6). While the prior art teaches advantages to this process, there is no indication in Hansen et al. that a foil or barrier between the carcass and cooling medium is absolutely necessary (see whole document). A preferred embodiment is not teaching away from a broader disclosure or nonpreferred embodiments. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See also MPEP 2123.
Additionally, it is not initially clear which feature(s) of Applicant’s claimed process result in the “1% or less salt content difference” as claimed. Since the prior art teaches similar parameters for the cooling medium, e.g. composition and temperature, it would have been reasonable to expect that the medium of the prior art would behave similarly (with respect to infusion of salt into the carcass) to that of Applicant’s claimed medium. There is no indication of record that any of said claimed feature(s) are critical or yield unexpected results. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (WO 99/21429 A1). Pork Information NPL is relied on as evidence for claim 20.
The term “about” is interpreted in view of the specification to mean +/-10% (paragraph 100).
Regarding claim 1, Hansen et al. teaches a method of producing a meat product (abstract) comprising immersing ungulate carcass, e.g. pig, cattle, sheep or lamb (page 5 lines 12-14; page 8 lines 8-10) in a salt water solution (page 2 lines 17-19) comprising 2-15 wt% salt such as NaCl (page 18 lines 4-8 and 10-15), and chilling the carcass until the temperature of the carcass reaches 5oC while maintaining the salt water solution at a temperature of, e.g. -4oC (page 13 lines 24-25; page 14 lines 3-5). 
Regarding the limitation “carcass comes into direct contact with the salt water solution”, Hansen et al. teaches the carcass is “preferably enveloped individually in a foil before they are submerged into the chilling medium” (page 4 lines 6-7). The teaching is construed to be a preferred embodiment, which suggests to one of ordinary skill in the art that the carcass can be processed in the opposite manner, i.e. no foil. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Hansen et al. does not specifically recite the salt water solution comprising about 10-100 grams of salt per liter of water. However, the reference recites the salt concentration can be varied based on desired working temperature (page 5 lines 24-27) and type of medium desired, i.e. brine or slush ice (page 7 lines 11-13). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed range and units since the prior art already acknowledges that salt can be used in varying concentrations, particularly for chilling medium such as brine, and since the values would have been used during the course of normal experimentation and optimization procedures due to factors such as working temperature and type of medium. 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. This reasoning is applied to all ranges recited in this office action.
Regarding the claimed salt content difference before and after immersion, since Hansen et al. teaches a process for cooling an ungulate carcass in brine while preventing freezing as stated above, since the reference emphasizes wanting rapid chilling and minimized exchanging of substances between the carcass and medium (page 4 lines 4-5 and 9-10), and since there is no indication of record that the claimed parameters are critical, the process of the prior art appears to be the same as that of Applicant’s claimed process. Thus, one skilled in the art would have reasonably expected the prior art process to yield similar salt content difference after chilling.
Regarding claim 2, Hansen et al. does not teach the meat product does not have increased salt content after immersion as claimed.
However, one skilled in the art would have expected little change in the salt content as stated above. The claimed salt content after immersion would have been obvious at the time of the invention for the same reasons stated for claim 1, and since the claimed value would have been used during the course of normal experimentation and optimization procedures due to factors such as desired properties of the carcass, e.g. flavor, texture/mouthfeel, preservability, as well as immersion duration.
Regarding claim 5, Hansen et al. teaches the carcass is immersed until a temperature of 5oC is reached (page 13 lines 24-27).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Hansen et al. to cool the carcass to the claimed temperature range since the prior art range and the claimed range are merely close In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired meat quality (page 13 lines 16-18).
Regarding claim 6, Hansen et al. teaches the chilling time can be between 50 and 70 minutes depending on the temperature and type of chilling medium (page 13 line 24 to page 14 line 2).
Regarding claim 11, Hansen et al. teaches the chilled carcass is subjected to equalization in a cold-storage room (page 20 lines 21-23), where the equalization temperature can be 2oC (page 23 lines 17-19).
Regarding claims 12-13, Hansen et al. teaches 2-15 wt% salt (page 18 lines 4-8 and 10-15), where the salt concentration can be varied based on a desired working temperature (page 5 lines 24-27) and the type of medium desired, i.e. brine or slush ice (page 7 lines 11-13). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed range and units since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as working temperature and type of medium.
Regarding claims 14-15, Hansen et al. teaches 2-15 wt% salt (page 18 lines 4-8 and 10-15) as stated for claims 12-13 above, and the claimed values would have been obvious for the same reasons stated for claims 12-13. 
Hansen et al. further teaches maintaining the salt water solution at a temperature of -4 to -12oC (page 13 lines 24-25; page 14 lines 3-5). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Hansen et al. to use the claimed temperatures since the values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired chill time, type of chilling medium, i.e. brine or slush ice (page 13 line 24 to page 14 line 5), and desired amount of shell freezing (page 11 lines 15-19).
Regarding claim 16, the limitation “reduced shear force” is given its broadest reasonable interpretation in view of the specification to mean a lower force is required to shear the product (paragraph 112). Hansen et al. does not specify the meat product has reduced shear force. However, the reference teaches similarly chilling a carcass in a salt water solution having the same salt content and temperature values, where Applicant’s “reduced shear force” appears to occur due to similarly immersing the carcass in a salt solution (paragraphs 120, 130 and 141). Thus, one of ordinary skill in the art would have reasonably expected the meat product of Hansen et al. to similarly have reduced shear force compared to a meat product immersed in water solution not comprising salt and not maintained at said temperature.
Regarding claim 17, Hansen et al. teaches a method for producing a meat product as recited for claim 1, and the same modification is applied to claim 17 for the same reasons stated for claim 1. The difference between the claims is that claim 17 further requires reducing cost of producing the meat product by a method selected from reducing chilling time, reducing potable water used during chilling, or reducing amount of waste water output produced by chilling. For the sake of examination, reducing chilling time is chosen.
Hansen et al. teaches the process reduces chilling time compared with traditional chilling processes (page 2 lines 5-7).
Regarding claims 18-19, Hansen et al. teaches the chilling time can be reduced by 30% (page 2 lines 5-7).
Regarding claim 20, Hansen et al. teaches a method for producing a meat product as recited for claim 1, and the same modification is applied to claim 20 for the same reasons stated for claim 1. The difference between the claims is that claim 20 further requires reducing bacteria population compared to a process which uses a solution that does not comprise salt and is not held at said temperature.
Hansen et al. does not teach bacteria reduction as claimed.
Pork Information NPL shows chilling pork to temperatures of 7oC and below decreases levels of contamination of psychrotophic cells and lowers counts of coliform and Staphylococcus spp. (pages 2-3 “IV. Conventional- vs. Blast-Chilling”). L. monocytogenes, S. typhimurium, and C. coli were reduced by conventional and blast-chilling (page 5 tables).
Since Hansen et al. teaches chilling the carcass to similar temperatures (5oC), since Pork Information NPL shows that chilling to temperatures below 7oC reduces bacteria population, and since the process of Hansen et al. appears to be the same as that of the claimed process, one of ordinary skill in the art would have reasonably expected a similar reduction in bacteria population.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (WO 99/21429 A1) as applied to claims 1-2, 5-6 and 11-20 above, and in view of Gordon Johnson Company (GB 1,029,550 A), hereon referred to as “Gordon”.
Regarding claims 7-8, Hansen et al. does not teach pre-chilling the carcass by immersing the carcass in at least one water solution not comprising salt at a temperature of between 5-20oC prior to immersion.
Gordon teaches a process for preservation of meat and fish, including poultry and ungulate carcasses (page 1 lines 11-12 and 57-65), comprising chilling to a temperature of 33-40oF to remove body heat, followed by subsequent deep chilling to lower temperatures, where the initial chilling is performed by tumbling in a tank of low-temperature water (page 2 lines 61-70; page 3 lines 4-9). The tumbling would have naturally immersed the meat in the water. Gordon does not indicate that salt is added to the water, therefore the water is construed to include no salt (see whole document). The temperature of the bath would have necessarily been maintained at a temperature at least within the range of the target temperature for the carcass (33-40oF).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Hansen et al. to pre-chill the carcass in a water solution as claimed since immersion of meats in water to cool said meats was known at the time of the invention as taught by Gordon, to immediately chill the carcass to minimize bacterial growth and/or other degradation between prior processes and chilling as taught by Gordon (page 2 lines 81-95), to minimize thermal shock to the subsequent chilling steps, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of meat being chilled, desired flavor/odor, and cooling rate.
Regarding claim 9, Hansen et al. does not specifically teach pre-chilling for up to 30 minutes. 
Gordon further teaches the pre-chilling step can be from 15-45 minutes, depending on the type of meat and desired temperature (page 3 lines 10-30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Hansen et al. to pre-chill the carcass for the claimed time period since doing so is known in the art for processing meats, to ensure removal of the animal heat as quickly as possible to preserve the condition and wholesomeness of the product as taught by Gordon (page 2 lines 103-109), and since the claimed duration would have been used during the course of normal experimentation and optimization procedures due to factors such as type, size and fat content of meat/fish, desired temperature, and desired rate of cooling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792